Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 6 December 2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden to examine all of the claims.  The examiner agrees with this logic and is rejoining all of the claims with group I.  Claims 1-6, 27-35, and 37-39 are pending and examined on the merits.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 29 March 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement filed 8 January 2020 is acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for amelioration of a disease with a compound of claim 1 or 37.  The specification does not reasonably provide enablement for the prevention of a disease with a compound of claim 1 or 37.  The specification 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to amelioration or prevention of a disease with a substituted quinazoline compound of claim 1 or 37. Thus, the claims taken together with the specification imply that a compound of claim 1 or 37 can ameliorate or prevent a disease.  The concept of “treatment” includes prevention (page 22, paragraph [0065]).  Prevention is defined as administering to a subject one who is at risk or has a symptom of a disease.

    PNG
    media_image1.png
    466
    639
    media_image1.png
    Greyscale

The state of the prior art:

LUDWIG (Nature Reviews: Cancer, 2005, 5, 845-856) describes that cancer biomarkers still have hurdles to overcome (page 850, column 2, paragraph 3 to page 854, column 2, paragraph 3).  Based on the teachings of Ludwig, it is difficult to predict when one is at risk for a cancer. 
The relative skill of those in the art:
While the artisan generally would have an advanced degree in amelioration or prevention of a disease with a compound of claim 1 or 37, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how one can predict they can get a disease.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for the amelioration of a disease with a compound of claim 1 or 37.  
The specification does not provide guidance for the prevention of a disease with a compound of claim 1 or 37.  
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to prophylaxis of a disease and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claims 1-6, the sulfonyl substituent is not a complete substituent.  Applicants have defined a sulfonyl group as an SO2 group without a terminal group (page 18, paragraph [0056]).  Without a terminal group the metes 

    PNG
    media_image2.png
    104
    629
    media_image2.png
    Greyscale

Regarding claims 1-6, the phrase “(or quaternized amino)” is interpreted as "for example" language.  This language renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  This rejection can be overcome by changing each occurrence of “amino (or quaternized amino),” to --amino, quaternized amino,--   See MPEP § 2173.05(d).
Claims 28 and 29 are unclear due to the use of the word “comprising”.  The word “comprising” is open-ended and does not limit the claim to only compound 4f or 7.  This rejection can be overcome by changing the word “comprising” to “is”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 30, 31, 37 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GAILLARD (WO 2007023186, published 1 March 2007).  Gullard describes examples 36 and 37 (page 86, line 15 to page 87, line 12).  In these compounds the following definitions apply: R1 is (2,5) or (3,5)-dimethoxyphenyl; and n’ is zero.  Pharmaceutical compositions are described (page 31, line 9 to page 32, line 34).  

    PNG
    media_image3.png
    143
    132
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    132
    117
    media_image4.png
    Greyscale


Claim(s) 30, 31, 32, 35, and 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BAJJALIEH (WO 2007044729, published 19 April 2007).  Bajjalieh describes compounds 338, 734, and 760 (page 101; page 166; page 170).  In these compounds the following definitions apply: R1 is (2,5) or (3,5)-dimethoxyphenyl; n’ is zero or one; and R2 is F or Me.  Pharmaceutical compositions are described (page 172, paragraph [00145] to page 176, paragraph [00162]; page 257, paragraph  [00261] to page 259, paragraph [0262]). Tumor growth was tested in vivo on mice (page 255, paragraph [00253] to page 257, paragraph [00260]).

    PNG
    media_image5.png
    105
    166
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    130
    244
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    124
    232
    media_image7.png
    Greyscale


Claim(s) 30, 31, 32, 35, and 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KLEIN (US 20130217670, published 22 August 2013).  Klein describes compound A71 (page 46).  In this compound the following definitions apply: R1 is 2-(O-propylene-OH)-3.5-dimethoxyphenyl; R2 is F; and n’ is one.  Pharmaceutical compositions are described (page 10, paragraph [0094] to page 13, paragraph [0131]; page 73, paragraph [0188] to page 74, paragraph [0196]).  A method of treating a disease is recited (page 13, paragraph [0132] to page 21, paragraph [0149]; claim 13, page 117).

    PNG
    media_image8.png
    163
    369
    media_image8.png
    Greyscale

Claim(s) 30, 31, 32, 35, and 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AFTAB (WO 2008021389, published 21 February 2008).  Aftab describes compound 826 (page 243).  In this compound the following definitions apply: R1 is 2-(O-propylene-OH)-3.5-dimethoxyphenyl; R2 is Me; and n’ is one.  Pharmaceutical compositions are described (page 11, paragraph [0043] to page 14, paragraph [0056]).  Tumor size is decreased (page 69, paragraph [00220] to page 70, paragraph [00223]; page 315, paragraph [00464] to page 317, paragraph [00469]).  

    PNG
    media_image9.png
    117
    499
    media_image9.png
    Greyscale

Claim(s) 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by POHIN (WO 2012052420, published 26 April 2012).  Pohin describes compounds I-66 and I-67 (page 52).  In these compounds the following definitions apply: R1 is 2-[(O-propylene-OH) or (O-ethylene-O-ethylene-OH)]-3.5-dimethoxyphenyl; R2 is F; and n’ is one. 

    PNG
    media_image10.png
    142
    249
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    133
    237
    media_image11.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30, 31, 32, 35, 37, and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bajjalieh (WO 2007044729, published 19 April 2007).
Determining the scope and contents of the prior art
Bajjalieh describes compounds 341 (page 101).  In these compounds the following definitions apply: R1 is (2,5) or (3,5)-dimethoxyphenyl; n’ is zero; and Br is attached to the 3-position of a phenyl group.  Br and F are considered alternative substituents to one another (page 8, paragraph [0011] to page 11, paragraph [0014]).  These compounds are used as PI3K inhibitors (abstract).  

    PNG
    media_image12.png
    112
    169
    media_image12.png
    Greyscale


    PNG
    media_image5.png
    105
    166
    media_image5.png
    Greyscale


Ascertaining the differences between the prior art and the claims at issue
In the claims at issue F is attached to the 3-position of a phenyl ring.  In the prior art Br is attached to the 3-position of a phenyl ring.
Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness
A reasonable expectation of success is present to replace F with Br in these types of compounds because Bajjalieh describes that these substituents are alternative embodiments to one another and are both used as PI3K inhibitors.  
In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Claims 30, 31, 32, 35, and 37-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over AFTAB (WO 2008021389, published 21 February 2008).
Determining the scope and contents of the prior art
Aftab describes compound 827 (page 243).  In this compound the following definitions apply: R1 is 2-(O-propylene-OH)-3.5-dimethoxyphenyl; R2 is Me; n’ is one; and a chloro group is attached to the 3-position of a phenyl ring.  Chloro and fluoro substituents are alternative embodiments (page 95, line 15 to page 97, line 31).  Compounds of Aftab are used as kinase inhibitors (abstract).  

    PNG
    media_image13.png
    122
    496
    media_image13.png
    Greyscale

Ascertaining the differences between the prior art and the claims at issue
In the claims at issue a fluoro group is attached to the 3-position of a phenyl group.  In the prior art a chloro group is attached to the 3-position of a phenyl group.  
Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness
A reasonable expectation of success is present to replace fluoro with chloro in these types of compounds because the substituents are alternative embodiments for one another are used therapeutically.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
Claims 27 is allowed.  Claims 1-6, 28-35, and 37-39 are not allowable.  
The following is a statement of reasons for the indication of allowable subject matter:  Pubchem CID 2022459 (cited in IDS) is anticipatory or obvious over a compound of claim 1 because an NH-phenyl group is attached to a quinazoline ring.  A compound of claim 1 or 27 requires that an NH-benzothiadiazole ring attached to a quinazoline ring.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699